--------------------------------------------------------------------------------

Exhibit 10.1




PERFORMANCE-BASED
COMPENSATION AGREEMENT
 
THIS AGREEMENT, entered into as of this 23rd day of January 2008, between
CHAPPARRAL BOATS, INC., a Georgia corporation (hereinafter called the
"Company"), and JAMES A. LANE, JR. (hereinafter called the "Employee").
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to employ Employee and Employee desires to accept
employment on the terms and conditions hereinafter stated; and
 
NOW, THEREFORE, in consideration of the employment of Employee by the Company,
and the promises and mutual covenants and agreements herein contained, the
parties agree as follows:
 
1. Definitions
 
a) The term "Pre-tax Profits" as used herein means the profits of the Company
determined in accordance with generally accepted accounting principles
consistently applied prior to:
 
(i) any provision being made for a Special Payment (as defined in Section 1(c);
 
(ii) any recognition of an extraordinary gain or loss;
 
(iii) any provision for federal and state income taxes;
 
(iv) any provision being made for the bonus provided for in Section 3(b) hereof
and any bonus provided for in Section 3(b) of the performance based compensation
agreement between the Company and William S. Pegg dated the date hereof; and
 
The parties acknowledge that in determining Pre-tax Profits interest on the
amount of working capital employed for expansion through acquisitions and/or for
Capital Improvements shall accrue for the account of Parent at the rate of
one-half percent (1/2%) over the prime rate charged by SunTrust Bank, Atlanta,
Georgia at the date of such employment of funds, which interest shall accrue
from the date such funds are contributed or designated for such employment
through the date on which such funds are deemed repaid to Parent; and such
profit shall be determined by the independent certified public accountant
regularly employed by the Company in accordance with generally accepted
accounting principles consistently applied except as herein modified; and, in
particular, a sale of goods by the Company shall not be deemed to occur until
the purchaser accepts delivery thereof.
 

--------------------------------------------------------------------------------


 
(b) The term "Parent" as used herein means Marine Products Corporation, a
Delaware corporation.
 
(c) The term "Special Payment" as used herein means any management fee or charge
assessed by Parent against the Company other than charges (which are no greater
than would be charged by an unrelated third party) for goods and services
furnished to the Company by Parent of a type which the Company customarily
obtains or requests and which the Company would require or would desire to
obtain from a third party but for their availability from or through Parent.
Additionally, the term "Special Payment" shall include intercompany overhead
allocation or general accounting fee.
 
2. Term and Duties
 
(a) Employee shall serve the Company as its President and Chief Executive
Officer for a term of five years beginning November 3, 2007 and ending November
3, 2012 unless earlier terminated.
 
(b) In addition to those duties and responsibilities set forth in the corporate
bylaws of the Company, Employee shall have the duties of leadership and
responsibility normally associated with the offices President, Chief Executive
Officer, Chief Financial Officer and Treasurer of and shall be responsible for
marketing, dealer relations, accounting and administration. He shall use his
best efforts to perform his duties in a manner which is in the best interest of
the Company. His responsibilities shall include the negotiation and execution of
contracts on behalf of the Company in the ordinary course of business, and the
employment and supervision of personnel required for the operation of the
Company, and such other duties consistent with his position with the Company as
may from time to time be assigned to him by the Chairman of the Board of
Directors of the Company or the President of the Parent if the Board of
Directors of the Company shall so designate.
 
(c) For so long as Employee is employed by the Company, Employee agrees
 
(i) to devote all his time, energy and skill during regular business hours to
the performance of the duties of his employment (accrued vacations and
reasonable absences due to illness excepted), and (ii) not to engage directly or
indirectly in any active work for which he receives compensation or other
emolument without the prior written consent of the Chairman of the Board of
Directors of the Company or such other person as the Board of Directors of the
Company shall designate from time to time, provided that nothing contained
herein shall be deemed to preclude Employee from owning 1% or less of the
outstanding shares of any publicly traded company or from serving on the board
of directors of any company in which Employee invests in accordance with the
terms of this Agreement.
 
3. Compensation
 
(a) Employee shall receive a base salary of $67,841 per year paid in
approximately equal weekly installments in arrears and in accordance with the
Company's normal payroll and withholding procedures.
 
-2-

--------------------------------------------------------------------------------


 
(b) In addition to the compensation provided for in Section 3(a) hereof,
Employee shall be paid an incentive bonus equal to ten (10%) percent of Pre-tax
Profits. The Pre-tax Profits for each fiscal year (or part thereof) during the
term of this Agreement shall be estimated at the end of each calendar month and
an advance payment of the amount of the estimated incentive bonus which has been
earned during such fiscal year (less previous advances) shall be paid to
Employee following such determination and prior to the end of the next following
month. The definitive amount of the incentive bonus shall be determined by the
firm of certified public accountants employed by the Parent in connection with
their examination of the financial statements of the Company for each fiscal
year during the term of this Agreement which determination shall be final and
binding on Employee and the Company. Following such determination the Company
shall pay Employee any additional incentive bonus due him or Employee shall
reimburse the Company for any over-payments of the incentive bonus, as the case
may be.
 
4. Notices
 
Any notice required or permitted to be given to one party by the other party
hereto pursuant to this Agreement shall be in writing and shall be personally
delivered or sent by United States Mail, certified or registered, return receipt
requested, first class postage and charges prepaid, in envelopes addressed to
the parties as follows:
 

  Employee:
James A. Lane, Jr.
   
Industrial Park Blvd.
   
Nashville, Georgia   31639
        Company:
Chaparral Boats, Inc.
   
c/o Marine Products Corporation
   
2170 Piedmont Road, N.E.
   
Atlanta, Georgia  30329
   
Attention:  Richard A. Hubbell



or at such other addresses as shall be designated in writing as aforesaid by
either party to the other party hereto. Notices delivered in person shall be
effective on the date of delivery. Notices sent by United States Mail shall be
effective upon the date of actual receipt.
 
5. Assignment
 
The assignment by Employee of this Agreement or any interest herein, or of any
money due or to become due by reason of the terms hereof, without the prior
written consent of the Company, shall be void. This Agreement may be assigned by
the Company to any subsidiary or successor; provided, that in the event of any
such assignment, the Company shall obtain an instrument in writing from such
assignee assuming the obligations of the Company hereunder and shall deliver an
executed copy thereof to Employee.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement and have
affixed their seals as of the date first above written.
 
-3-

--------------------------------------------------------------------------------


 
COMPANY:
CHAPARRAL BOATS, INC.






/s/ Richard A. Hubbell
Richard A. Hubbell
President and Chief Executive Officer
Marine Products Corporation


/s/ James A. Lane, Jr.
James A. Lane, Jr.
President and Chief Executive Officer
Chaparral Boats, Inc.
 


Attest or Witness:
 
By: /s/ Ann Baldree
Ann Baldree
Sales Manager
Sales Manager
 
 
 
-4-